Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 9-12, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chabot et al. (US 2017/0091201).

Regarding Claim 1, Chabot discloses a computer-implemented method, comprising: 
receiving label data that defines application criteria corresponding to a file management label (Fig. 5, 530, Chabot); 
receiving a data file in an initial state in which content of the data file does not satisfy the application criteria for the file management label (Fig. 5, 510, Chabot); 
receiving, during a content editing session, modification data that defines a modification instruction corresponding to the content of the data file (Fig. 5, 510, 520, Chabot); 
determining, during the content editing session and based on the modification data, that the modification instruction transforms the data file from the initial state into a current state in which the content of the data file does satisfy the application criteria for the file management label (Fig. 5, 520, and [0019], Chabot); and 
responsive to determining that the current state of the content does satisfy the application criteria for the file management label, generating an association of the file management label with the data file prior to termination of the content editing session (Fig. 5, 560, 570, [0042], wherein approval of the classification metadata and performing the action that triggered the classification as disclosed by Chabot implies an association of the classification metadata; wherein Chabot’s classification metadata corresponds to the file label claimed; Chabot).

Regarding Claim 2, Chabot discloses a computer-implemented method of claim 1, further comprising: 
responsive to determining that the current state of the content does satisfy the application criteria for the file management label, transmitting a verdict that is configured to cause a display of a notification that indicates that the current state of the content does satisfy the application criteria for the file management label (Fig. 5, 560, 570, [0041]-[0042], Chabot).
Regarding Claims 4, Chabot discloses a computer-implemented method of claim 1, wherein the generating the association of the file management label with the data file includes: 
writing the label data into metadata that corresponds to the data file ([0047]-[0048], Chabot).
Regarding Claim 6, Chabot discloses a computer-implemented method of claim 1, further comprising: 
responsive to determining that the current state of the content does satisfy the application criteria for the file management label, causing a display of a notification of the association of the file management label with the data file ([0041], Chabot).

Regarding Claim 7, Chabot discloses a computer-implemented method of claim 6, further comprising: 
receiving, during the content editing session, an instruction that confirms the association of the file management label with the data file ([0041]-[0043], Chabot).
Regarding Claim 9, Chabot discloses a system, comprising: 
at least one processor (Fig. 1, 120, Chabot); and 
at least one memory in communication with the at least one processor, the at least one memory having computer-readable instructions stored thereupon that, when executed by the at least one processor (Fig. 1, 120, Chabot), cause the system to: 
receive label data that defines application criteria corresponding to a file management label (Fig. 5, 530, Chabot); 
receive a data file in a first state in which content of the data file does not satisfy the application criteria for the file management label (Fig. 5, 510, Chabot); 
receive, at a first time during a content editing session, first modification data that defines a first modification instruction corresponding to the content of the data file (Fig. 5, 510, 520, Chabot); 
determine, based on the first modification data, that the first modification instruction transforms the data file from the first state into a second state in which the content of the data file does not satisfy the application criteria for the file management label (Fig. 5, 520, 580, [0019], Chabot); 
receive, at a second time during the content editing session, second modification data that defines a second modification instruction corresponding to the content of the data file (Fig. 5, 510, 520, Chabot); 
determine, based on the second modification data, that the second modification instruction transforms the data file from the second state into a third state in which the content of the data file does satisfy the application criteria for the file management label (Fig. 5, 560, 570, [0042], Chabot); and 
responsive to receiving the second modification data, generate an association of the file management label with the data file (Fig. 5, 560, 570, [0042], wherein approval of the classification metadata and performing the action that triggered the classification as disclosed by Chabot implies an association of the classification metadata; wherein Chabot’s classification metadata corresponds to the file label claimed; Chabot).

Regarding Claim 10, Chabot discloses a system of claim 9, wherein the computer-readable instructions further cause the system to: 
cause a display of a notification of the association of the file management label with the data file responsive to the second modification data ([0041], Chabot).

Regarding Claim 11, Chabot discloses a system of claim 9, wherein the second time at which the second modification data is received corresponds to a predetermined time interval subsequent to the first time at which the first modification data is received (Fig. 5, Chabot).

Regarding Claim 12, Chabot discloses a system of claim 9, wherein the computer-readable instructions further cause the system to generate versioning data that maintains a record of the third state while indicating one or more modifications that occur subsequent to the association of the file management label with the data file ([0047]-[0028], “updated classification tags” and updated classification metadata,” Chabot).
Regarding Claim 14, Chabot discloses a system of claim 9, wherein generating the association of the file management label with the data file includes: 
writing the label data into metadata that corresponds to the data file ([0047]-[0048], Chabot).

Regarding Claim 16, Chabot discloses a system of claim 9, wherein the computer-readable instructions further cause the system to: 
responsive to determining that the third state of the content does satisfy the application criteria for the file management label, cause a display of a notification of the association of the file management label with the data file ([0041], Chabot).
Regarding Claim 17, Chabot discloses a system of claim 16, wherein the computer-readable instructions further cause the system to: 
receive, at a third time the content editing session, an instruction that confirms the association of the file management label with the data file (Fig. 5, 560, [0041]-[0043], Chabot).

Regarding Claim 18, Chabot discloses a system of claim 16, wherein the computer-readable instructions further cause the system to: 
receive, at a third time the content editing session, an instruction that revokes the association of the file management label with the data file (Fig. 5, 560, [0041]-[0043], Chabot).

Regarding Claim 19, Chabot discloses a computer-implemented method, comprising: 
receiving label data that defines application criteria corresponding to a file management label (Fig. 5, 530, Chabot); 
receiving, at a first time during a content editing session, first modification data that defines a first modification instruction corresponding to the content of a data file (Fig. 5, 510, 520, Chabot); 
determining, responsive to receiving the first modification data, that the first modification instruction transforms the data file from a first state, in which the content of the data file does not satisfy the application criteria for the file management label, into a second state in which the content of the data file does not satisfy the application criteria for the file management label (Fig. 5, 520, 580, [0019], Chabot);
receiving, at a second time during the content editing session, second modification data that defines a second modification instruction corresponding to the content of the data file (Fig. 5, 510, 520, Chabot);
determining, responsive to receiving the second modification data, that the second modification instruction transforms the data file from the second state into a third state in which the content of the data file does satisfy the application criteria for the file management label (Fig. 5, 560, 570, [0042], Chabot); and
responsive to the data file being transformed into the third state in which the content of the data file does satisfy the application criteria, causing a display of a notification that the second modification data has resulted in the content of the data file satisfying the application criteria for the file management label (Fig. 5, 560, 570, [0042], wherein approval of the classification metadata and performing the action that triggered the classification as disclosed by Chabot implies an association of the classification metadata; wherein Chabot’s classification metadata corresponds to the file label claimed; Chabot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chabot et al. (US 2017/0091201) in view of Shaath et al. (US 2014/0330800).
Regarding Claims 5 and 15, Chabot discloses all the limitations discussed above including: subsequent to the termination of the content editing session, receiving a request to access the content of the data file (Fig. 5, 510, Chabot).  However, Chabot does not expressly disclose a file purge age.  Shaath discloses: determining, based on the association of the file management label with the data file that was generated prior to termination of the content editing session, that the file management label indicates that the data file has reached a file purge age (Fig. 6, [0115]-[0116], “with each file are stored policies on file deletion,” Shaath); and responsive to the data file having reached the file purge age, preventing access to the content of the data file (Fig. 6, [0115]-[0116], Shaath).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chabot by incorporating determining, based on the association of the file management label with the data file that was generated prior to termination of the content editing session, that the file management label indicates that the data file has reached a file purge age; and responsive to the data file having reached the file purge age, preventing access to the content of the data file, as disclosed by Shaath, in order to free up storage space. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Claims 3, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chabot et al. (US 2017/0091201) in view of Surampudi et al. (US 8,930,423).

Regarding Claim 3 and 13, Chabot discloses all the limitations as discussed above including: wherein the generating the association of the file management label with the data file includes: writing the label data into a Stream that corresponds to the data file ([0041]-[0043], Chabot).  However, Chabot does not expressly disclose a Stream.  Surampudi discloses: writing the label data into a Stream that corresponds to the data file (Fig. 3, Surampudi).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chabot by incorporating writing the label data into a Stream that corresponds to the data file, as disclosed by Surampudi, in order to write or read data on to files on the file system. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Regarding Claim 20, Chabot/Surampudi discloses a computer-implemented method of claim 19, further comprising: 
responsive to the data file being transformed into the third state in which the content of the data file does satisfy the application criteria, writing the label data into at least one of a stream associated with the data file or metadata associated with the data file ([0041]-[0043], Chabot; and Fig. 3, Surampudi).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chabot et al. (US 2017/0091201) in view of Michael Kraley (US 9,298,813).
Regarding Claim 8, Chabot discloses all the limitations as discussed above including: responsive to determining that the current state of the content does satisfy the application criteria for the file management label, during the content editing session, that indicates that the file management label is associated with the data file (Fig. 5, 520, and [0019], Chabot).  However, Chabot does not expressly disclose a display of a graphical element.  Kraley discloses causing a display of a graphical element (Fig. 5b, 5c, 5d, Kraley).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Chabot by incorporating display of a graphical element, as disclosed by Kraley, in order to allow users to visualize their selections. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165
August 8, 2022